DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 May 2022 has been entered.

Status of Claims
Applicant's amendments filed on 16 May 2022 have been entered.  Claims 16, 29, and 35 have been amended.  Claims 20 and 33 have been canceled.  No claims have been added.  Claims 16, 19, 24-29, 32, and 35-37 are still pending in this application, with claims 16, 29, and 35 being independent.

Response to Arguments
Applicant's arguments filed 16 May 2022 have been fully considered but they are not persuasive. 

112 Rejections
Applicant points to various sections of the specification in support for the amended limitations. However, Examiner notes that Applicant attempts to point at support in specification Paragraph [0246], however this paragraph merely recites: “location of the sound object 110 representing the notification 510 is at a location determined by the location of the event within the virtual content 28” (emphasis added). Examiner notes that this is not the same as the claimed “rendering of a notification perceivable as in the position in the real space associated within the determined position, and via a notification device, external to the rendering device”. Examiner points out that ‘associated within’ is not the same as ‘determined by’, the latter of the two not specific to the actual location of the notification. Examiner notes that the remaining support paragraphs merely discuss virtual spaces but nothing in regard to the location of a notification. Thus, the 112 rejections are maintained for at least these reasons and those in the 112 Rejections below.

103 Rejections
Applicant argues that Salter does not teach the amended limitations and subsequently that You also does not teach them, but provides no specific mention of any portion of You, nor any mention at all of Park. Examiner maintains that Salter, in view of You, and further in view of Park teaches the amended limitations, You specifically being cited as teaching the limitation in question. It follows that the 103 rejections are maintained for at least these reasons and those in the rejections which can be seen below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 19, 20, 24-29, 32, 33, and 35-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Each of the independent claims have been amended to recite: “causing rendering of a notification perceivable as in the position in the real space associated with the determined position and via a notification device, external to the rendering device”. Examiner fails to find support for these limitations anywhere in the specification or drawings. Applicant attempts to point at support in specification Paragraph [0246], however this paragraph merely recites: “location of the sound object 110 representing the notification 510 is at a location determined by the location of the event within the virtual content 28” (emphasis added). Examiner notes that this is not the same as the claimed “rendering of a notification perceivable as in the position in the real space associated within the determined position, and via a notification device, external to the rendering device”. Examiner points out that ‘associated within’ is not the same as ‘determined by’, the latter of the two not specific to the actual location of the notification. Appropriate explanation and/or correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 19, 24-29, 32, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Salter et al. (US Pub. 2014/0375683), hereinafter Salter, in view of You (US Pub. 2017/0026577), hereinafter You, and further in view of Park et al. (US Pub 2017/0123744), hereinafter Park.
Regarding claim 16, Salter discloses an apparatus comprising at least one processor (Fig. 10; Paragraph [0059]: Logic subsystem 1002 may include one or more processors configured to execute software instructions. Additionally or alternatively, logic subsystem 1002 may include one or more hardware or firmware logic machines configured to execute hardware or firmware instructions. The processors of logic subsystem 1002 may be single-core or multi-core, and the programs executed thereon may be configured for sequential, parallel or distributed processing); and at least one memory including computer program code (Fig. 10; Paragraphs [0060]-[0061]: Storage subsystem 1004 includes one or more physical devices configured to hold data and/or instructions executable by logic subsystem 1002 to implement the methods and processes described herein. When such methods and processes are implemented, the state of storage subsystem 1004 may be transformed--e.g., to hold different data…Storage subsystem 1004 may include removable media and/or built-in devices. Storage subsystem 1004 may include optical memory devices); the at least one memory and the computer program code configured to, with the at least one processor (Paragraph [0058]: Logic subsystem 1002 includes one or more physical devices configured to execute instructions. For example, logic subsystem 1002 may be configured to execute instructions that are part of one or more applications, services, programs, routines, libraries, objects, components, data structures, or other logical constructs. Such instructions may be implemented to perform a task, implement a data type, transform the state of one or more components, or otherwise arrive at a desired result), cause the apparatus at least to perform: determining that at least one of (a) that a user is not consuming virtual content, or (b) that the user is not fully consuming the virtual content at least partially presented via the rendering device (Paragraphs [0037]-[0038]: tendril may be used in any suitable context to lead a user's gaze to a object located outside of a current augmented reality field of view. The tendril acts as a line that leads from within the field of view toward the object outside the field of view. Thus, a user may visually follow the tendril to find the object to which the tendril leads. Such tendrils may be displayed persistently for out-of-view objects, or may be displayed upon occurrence of a suitable trigger. For example, a tendril for an out-of-view object may appear upon receipt of a user input (voice, gaze, gesture, etc.) to select or view the object. In other examples, a tendril may be displayed in response to a world recognition event (e.g. recognizing an object, event, or other real-world item of interest)…display of a tendril may be triggered when a corresponding out-of-view object has new activity to be viewed. For example, a tendril may be displayed to lead a viewer's gaze to an out-of-view email inbox when a new email message is received. Additionally, a tendril may be used to indicate an out-of-view object that currently has user focus. For example, if a user is currently entering text into a text entry box and then gazes in a different direction such that the text box is no longer visible, the display of a tendril that leads back to the text box may be triggered); identifying an event associated with at least one of the virtual content that is not consumed by the user or a portion of the virtual content that is not consumed by the user (Figs. 4-8; Paragraph [0024]: FIGS. 4-8 show example embodiments of indications of objects outside a field of view 102 available for the display of augmented reality imagery on an augmented reality display device, wherein the indicated objects correspond to object having associated augmented reality information. The term "outside of a field of view" and the like as used herein signify objects out of an angular field of view, objects occluded by other objects (real or virtual), and/or objects that are not directly visible for any other reason. First, FIG. 4 shows an example field of view 102 at a first time T1 and at a second, later time T2. At time T1, an object 402 and an object 404 are within the field of view 102. Objects 402 and 404 may comprise real or virtual objects, wherein a virtual object may be any object displayed or displayable in an augmented reality image that is not present in the physical scene and that is combined with an image of the physical scene to form the augmented reality image. In this example, a plurality of objects are located outside field of view 102. As such, a corresponding plurality of visual indications in the form of markers 406, 408, 410, 412, and 414 are displayed within field of view 102, thereby indicating the presence of the objects located outside the field of view 102); determining a position in real space corresponding to the event (Paragraph [0022]: Display system 300 further comprises a controller 320 having a logic subsystem 322 and a storage subsystem 324 in communication with the sensors, gaze detection subsystem 310, display subsystem 304, and/or other components. Storage subsystem 324 comprises instructions stored thereon that are executable by logic subsystem 322, for example, to receive and interpret inputs from the sensors, to identify location and movements of a user, to identify real objects in an augmented reality field of view and present augmented reality imagery therefore, to detect objects located outside a field of view of the user, and to present indications of positional information associated with objects located outside the field of view of the user, among other tasks); causing rendering of a notification perceivable as in the position in the real space (Paragraph [0016]: various indications, e.g., audio or visual features, may be presented to user 106 to alert the user to information in the environment which is outside of the augmented reality field of view. The indications may be provided by a user interface that is persistent or non-persistent (e.g. displayed upon user request), and may provide information about available augmented reality information in an extended surrounding space. This interface may be visual, e.g., represented by on-screen markers or maps, audible, e.g., where a set of sounds indicates to the user presence and proximity of data, and/or may take any other suitable form (e.g. tactile/haptic). In this way, a user may be alerted to digital information embedded in a user's physical environment even when the information is out of sight of the user; Paragraph [0038]: display of a tendril may be triggered when a corresponding out-of-view object has new activity to be viewed; Paragraphs [0045]-[0048]: Virtual objects 818, 820, 822, and 824 may be "world locked," in that they may not move relative to a real-world background as user's perspective changes in the environment 802. As such, a virtual object may at times be out of the field of view 806. Thus, a user may locate objects by viewing the group of indicators and selecting an indicator corresponding to the desired virtual object (e.g. by selecting an icon corresponding to a desired application). The selection may be made by voice, gaze, body gesture (e.g. head gesture as detected by motion sensors, arm gesture as detected by an image sensor, etc.), and/or any other suitable mechanism. This selection may result in the display of a tendril 826 in field of view 806 to lead the user's gaze to the associated object. In FIG. 8, the part of the tendril 826 that is currently in a user's field of view is shown in solid lines, and the part that is currently out of the field of view is shown in dashed lines…Identifying objects outside the field of view includes obtaining information about the objects in any way, e.g., information generated or detected locally and/or information obtained from other devices. The objects may comprise any suitable real and/or virtual objects. Method 900 further comprises indicating positional information associated with the objects outside of the field of view of the user. The indication may comprise information regarding a position of the object relative to a position of the user to convey to the user a direction to look to view the objects, and/or any other suitable information regarding the objects…indication may be provided in response to any suitable trigger. In some examples, the indications may be provided to the user in response to a user input, e.g., a gesture (gaze gesture, body gesture, etc.), a speech input, or other suitable input. In other examples, indications may be automatically provided to the user based upon a programmatic trigger, which may depend on the user's environment).
	Salter does not explicitly disclose determining that (a) that a user is not consuming virtual content by determining the user is not using a rendering device; rendering of a notification perceivable as in the position in the real space associated within the determined position, and via a notification device, external to the rendering device, wherein the position of the rendered notification, external to the rendering device, directs the user to position the rendering device toward the position of the rendered notification external to the rendering device; and determining the rendering device is positioned toward the position of the rendered notification external to the rendering device, and in response thereto, causing rendering of the virtual content with which the event is associated.
	However, You teaches a virtual content display with field of view determination and guidance (Abstract), further comprising determining that (a) that a user is not consuming virtual content by determining the user is not using a rendering device (Paragraph [0058]: happen that at the moment of the EOI being played, the viewer is watching a different region of the panoramic video, i.e. the viewer is looking in a direction that does not include the EOI, and hence the viewer will miss the EOI); a notification device, external to the rendering device (Fig. 1; Paragraphs [0064]-[0066]: FIG. 1 shows an example apparatus 101 configured to perform one or more methods described herein. The apparatus 101 may be one or more of: an electronic device, a portable electronic device, a head-worn display, smart eyewear, a helmet, a video projector, a video display, a desktop computer, a laptop computer, a server, a portable telecommunications device, a mobile phone, a smartphone, a tablet, a smartwatch, a personal digital assistant, and a module for one or more of the same. In certain examples, the apparatus may comprise just a memory 102 and processor 103…apparatus may or may not be part of a video display system such as a head mounted display, or a video projector for projection of a recorded panoramic video onto a screen. Not all elements of the apparatus need to be in the video display system, or in the same device, as, in some examples, one or more aspects (such as combining the recorded panoramic video output and the sensory cue(s) for combined output to a viewer) may be provided by one or more servers/apparatus remote from the video display system. As another example, determination of an upcoming event (e.g. of interest) lying outside a current field of view may be made by using a camera which receives current-field-of-view indication data, and the provision of the sensory cue may be made by a video projector to project a visual cue over the displayed video content…the apparatus 101 comprises a processor 102, a memory 103, a transceiver 104, a power supply 105, an electronic display 106 and a loudspeaker 107, which are electrically connected to one another by a data bus 108. The processor 102 is configured for general operation of the apparatus 101 by providing signalling to, and receiving signalling from, the other components to manage their operation), wherein the position of the rendered notification, external to the rendering device, directs the user to position the rendering device toward the position of the rendered notification external to the rendering device (Figs. 5a-6d; Paragraphs [0106]-[0110]: Current-field-of-view indication data is received at an apparatus to indicate the viewer's current field of view 602a, 602b, 602c, 602d. Also received by the apparatus is future-event-direction data (for example, from a metadata file for the panoramic video content data which provides the recorded panoramic video output 600). Together these data are used by the apparatus to provide a sensory cue 604b, 604c, 606b, 606c for a viewer of the recorded panoramic video output 600 to indicate the direction of a future event 610 in the recorded panoramic video output 600 which is outside the current field of view 602a, 602b, 602c…FIG. 6b the viewer receives sensory cues 604b, 606b to indicate to him that an event of interest 610 will take place soon (a winning goal will be scored). The viewer's current field of view 602b is in a different direction to the direction he must look to see the goal 610, so the viewer 650 will not see the goal unless he changes his field of view 602b. To indicate to the viewer 650 that an event is about to occur, sensory cues (in this example a visual cue 604b and an audio cue 606b) are provided to indicate to the viewer 650 than an event 610 is about to occur…the audio cue 606b comprises a series of beeps superimposed onto the audio commentary for the video content 600. In this example the spacing in time of the beeps indicates how far away in time the event is (that is, it represents how long in time the viewer 650 must wait until the event takes place, with closer spaced beeps representing an event happening sooner and further spaced beeps indicating an event further away in time), and the amplitude/volume of the beeps indicates how far away in space the event is from the viewer's current field of view 602b, with louder beeps indicator an event further from the current field of view and quieter beeps indicating the location of the event is closer to the current field of view (or vice versa)); and determining the rendering device is positioned toward the position of the rendered notification external to the rendering device, and in response thereto, causing rendering of the virtual content with which the event is associated (Figs. 5a-6d; Paragraphs [0106]-[0110]: Current-field-of-view indication data is received at an apparatus to indicate the viewer's current field of view 602a, 602b, 602c, 602d. Also received by the apparatus is future-event-direction data (for example, from a metadata file for the panoramic video content data which provides the recorded panoramic video output 600). Together these data are used by the apparatus to provide a sensory cue 604b, 604c, 606b, 606c for a viewer of the recorded panoramic video output 600 to indicate the direction of a future event 610 in the recorded panoramic video output 600 which is outside the current field of view 602a, 602b, 602c…FIG. 6b the viewer receives sensory cues 604b, 606b to indicate to him that an event of interest 610 will take place soon (a winning goal will be scored). The viewer's current field of view 602b is in a different direction to the direction he must look to see the goal 610, so the viewer 650 will not see the goal unless he changes his field of view 602b. To indicate to the viewer 650 that an event is about to occur, sensory cues (in this example a visual cue 604b and an audio cue 606b) are provided to indicate to the viewer 650 than an event 610 is about to occur…the audio cue 606b comprises a series of beeps superimposed onto the audio commentary for the video content 600. In this example the spacing in time of the beeps indicates how far away in time the event is (that is, it represents how long in time the viewer 650 must wait until the event takes place, with closer spaced beeps representing an event happening sooner and further spaced beeps indicating an event further away in time), and the amplitude/volume of the beeps indicates how far away in space the event is from the viewer's current field of view 602b, with louder beeps indicator an event further from the current field of view and quieter beeps indicating the location of the event is closer to the current field of view (or vice versa)). You teaches that this will allow for not only event notification to a viewer but also may allow for a user to specify user preference settings for how the sensory cues are provided and in which cases they are to be provided (Paragraph [0062]; Paragraph [0075]), in addition to each reference being in the same field of endeavor. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Salter with the features above as taught by You so as to allow for event notification to a viewer as presented by You. 
	Further, Park teaches a virtual content display with field of view determination (Abstract), further comprising rendering of a notification perceivable as in the position in the real space associated within the determined position (Fig. 7; Paragraph [0135]: controller 180 may direct mobile terminal 200 to present an application related to viewing the message, viewing metadata associated with the message, generating a reply to the message, viewing contact information regarding a sender of the message, viewing prior messages exchanged with the sender, presenting additional information related to the contents of the message, etc. Thus, as illustrated in the third portion of FIG. 7, contents 750 of the currently received message may be displayed on the display unit 251 of the mobile terminal 200, and a screen including various functions related to the received message may be also displayed). Jung teaches that this will allow for user to be notified of an alert (Abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Salter, in view of You with the features above as taught by Park so as to allow for event notification to a viewer as presented by Park.
Regarding claim 19, Salter, in view of You, and further in view of Park teaches an apparatus as claimed in claim 16, Salter discloses wherein the rendering device comprises at least one of a head-mounted display device, a handheld display device, or a mobile device (Paragraph [0012]: FIGS. 1A and 1B show an example embodiment of a use environment 100 for an embodiment of an augmented reality display device 104. The depicted augmented reality display device 104 takes the form of a head-mounted display device worn by a user; Paragraph [0017]: An augmented reality display device according to the present disclosure may take any suitable form, including but not limited to near-eye devices such as the head-mounted display device 104 of FIGS. 1A and 1B and other mobile devices. FIG. 2 shows an example embodiment of an augmented reality display system 300, and FIG. 3 shows a block diagram of the display system).
Regarding claim 24, Salter, in view of You, and further in view of Park teaches an apparatus as claimed in claim 16, Salter discloses wherein the notification is a visual-only notification, or is an audio-only notification or is an audiovisual notification (Paragraph [0052]: the indication of the objects out of the user's view also may comprise audio indications, instead of or in addition to visual indicators. Thus, at 916, method 900 may include emitting one or more sounds from speakers indicating a presence of an object or objects. The audio indications may take any suitable form. For example, the indications may take the form of chimes/bells, beeps, other tones, as well as more complex outputs, such as computerized speech outputs).
Regarding claim 25, Salter, in view of You, and further in view of Park teaches an apparatus as claimed in claim 16, Salter discloses wherein the notification is generated as an object having a particular location, in real space, that depends upon a mapping between the real space and the virtual space and at least one of a virtual orientation or a location of the virtual content in the virtual space (Fig. 8; Paragraph [0039]: tendril may originate from a location adjacent to a periphery of a display, or may originate closer to a center of a user's field of view. Further, as described above with regard to other embodiments, a color, shape, size, opacity, and/or other suitable property of a tendril may be varied based upon object properties such as object type, location, and/or virtual or real world placement; Paragraph [0045]: Virtual objects 818, 820, 822, and 824 may be "world locked," in that they may not move relative to a real-world background as user's perspective changes in the environment 802. As such, a virtual object may at times be out of the field of view 806. Thus, a user may locate objects by viewing the group of indicators and selecting an indicator corresponding to the desired virtual object).
Regarding claim 26, Salter, in view of You, and further in view of Park teaches an apparatus as claimed in claim 25, Salter discloses wherein the object is a sound object generated in a head-mounted audio device worn by the user, or generated by broadcasting audio from spatially distributed loudspeakers (Paragraph [0052]: the indication of the objects out of the user's view also may comprise audio indications, instead of or in addition to visual indicators. Thus, at 916, method 900 may include emitting one or more sounds from speakers indicating a presence of an object or objects. The audio indications may take any suitable form. For example, the indications may take the form of chimes/bells, beeps, other tones, as well as more complex outputs, such as computerized speech outputs).
Regarding claim 27, Salter, in view of You, and further in view of Park teaches an apparatus as claimed in claim 16, Salter discloses wherein the virtual content represents a virtual space at a virtual orientation of a notional viewer and that part of the virtual space at the virtual orientation of the notional viewer represented by the virtual content depends upon a mapping between the real space and the virtual space and the real orientation of the head-mounted apparatus in the real space, further comprising changing the mapping before rendering the notification (Fig. 8; Paragraph [0024]: term "outside of a field of view" and the like as used herein signify objects out of an angular field of view, objects occluded by other objects (real or virtual), and/or objects that are not directly visible for any other reason. First, FIG. 4 shows an example field of view 102 at a first time T1 and at a second, later time T2. At time T1, an object 402 and an object 404 are within the field of view 102. Objects 402 and 404 may comprise real or virtual objects, wherein a virtual object may be any object displayed or displayable in an augmented reality image that is not present in the physical scene and that is combined with an image of the physical scene to form the augmented reality image. In this example, a plurality of objects are located outside field of view 102. As such, a corresponding plurality of visual indications in the form of markers 406, 408, 410, 412, and 414 are displayed within field of view 102, thereby indicating the presence of the objects located outside the field of view; Paragraph [0039]: tendril may originate from a location adjacent to a periphery of a display, or may originate closer to a center of a user's field of view. Further, as described above with regard to other embodiments, a color, shape, size, opacity, and/or other suitable property of a tendril may be varied based upon object properties such as object type, location, and/or virtual or real world placement; Paragraph [0045]: Virtual objects 818, 820, 822, and 824 may be "world locked," in that they may not move relative to a real-world background as user's perspective changes in the environment 802. As such, a virtual object may at times be out of the field of view 806. Thus, a user may locate objects by viewing the group of indicators and selecting an indicator corresponding to the desired virtual object).
Regarding claim 28, Salter, in view of You, and further in view of Park teaches an apparatus as claimed in claim 16, Salter discloses wherein an audio notification directs the user to adopt the particular orientation or particular orientation of the rendering device when using a head-mounted display device of the rendering device (Paragraph [0016]: various indications, e.g., audio or visual features, may be presented to user 106 to alert the user to information in the environment which is outside of the augmented reality field of view. The indications may be provided by a user interface that is persistent or non-persistent (e.g. displayed upon user request), and may provide information about available augmented reality information in an extended surrounding space. This interface may be visual, e.g., represented by on-screen markers or maps, audible, e.g., where a set of sounds indicates to the user presence and proximity of data, and/or may take any other suitable form (e.g. tactile/haptic). In this way, a user may be alerted to digital information embedded in a user's physical environment even when the information is out of sight of the user; Paragraph [0052]: the indication of the objects out of the user's view also may comprise audio indications, instead of or in addition to visual indicators. Thus, at 916, method 900 may include emitting one or more sounds from speakers indicating a presence of an object or objects. The audio indications may take any suitable form. For example, the indications may take the form of chimes/bells, beeps, other tones, as well as more complex outputs, such as computerized speech outputs).
Regarding claim 29, the limitations of this claim substantially correspond to the limitations of claim 16; thus they are rejected on similar grounds. 
Regarding claim 32, the limitations of this claim substantially correspond to the limitations of claim 19; thus they are rejected on similar grounds.
Regarding claim 35, the limitations of this claim substantially correspond to the limitations of claim 16 (except for the non-transitory computer readable medium, which is disclosed by Salter, Paragraph [0061]: Storage subsystem 1004 may include removable media and/or built-in devices. Storage subsystem 1004 may include optical memory devices (e.g., CD, DVD, HD-DVD, Blu-Ray Disc, etc.), semiconductor memory devices (e.g., RAM, EPROM, EEPROM, etc.) and/or magnetic memory devices (e.g., hard-disk drive, floppy-disk drive, tape drive, MRAM, etc.), among others. Storage subsystem 904 may include volatile, nonvolatile, dynamic, static, read/write, read-only, random-access, sequential-access, location-addressable, file-addressable, and/or content-addressable devices); thus they are rejected on similar grounds.
Regarding claim 36, Salter, in view of You, and further in view of Park teaches an apparatus as claimed in claim 16, Salter discloses wherein the notification device comprises a spatially distributed device (Paragraphs [0059]-[0065]: Logic subsystem 1002 may include one or more processors configured to execute software instructions. Additionally or alternatively, logic subsystem 1002 may include one or more hardware or firmware logic machines configured to execute hardware or firmware instructions. The processors of logic subsystem 1002 may be single-core or multi-core, and the programs executed thereon may be configured for sequential, parallel or distributed processing. Logic subsystem 1002 may optionally include individual components that are distributed among two or more devices, which can be remotely located and/or configured for coordinated processing…Example NUI componentry may include a microphone for speech and/or voice recognition; an infrared, color, stereoscopic, and/or depth camera for machine vision and/or gesture recognition; a head tracker, eye tracker, accelerometer, and/or gyroscope for motion detection and/or intent recognition; as well as electric-field sensing componentry for assessing brain activity).
Regarding claim 37, Salter, in view of You, and further in view of Park teaches an apparatus as claimed in claim 36, Salter discloses wherein the virtual content would be consumable in an instance in which the rendering device is oriented towards a position in the real space at which the notification is perceived to be presented (Fig. 4; Fig. 6; Paragraphs [0024]-[0026]: FIG. 4 shows an example field of view 102 at a first time T1 and at a second, later time T2. At time T1, an object 402 and an object 404 are within the field of view 102. Objects 402 and 404 may comprise real or virtual objects, wherein a virtual object may be any object displayed or displayable in an augmented reality image that is not present in the physical scene and that is combined with an image of the physical scene to form the augmented reality image. In this example, a plurality of objects are located outside field of view 102. As such, a corresponding plurality of visual indications in the form of markers 406, 408, 410, 412, and 414 are displayed within field of view 102, thereby indicating the presence of the objects located outside the field of view 102…the markers are displayed adjacent to a periphery 103 of the field of view 102, but may have any other suitable appearance. Further, the markers may be displayed in a location that represents a relative location of the corresponding out-of-view object. For example, markers 410, 412, and 414 positioned at the right side of the field of view 102 may indicate objects positioned to the right of the user outside the user's field of view, and thus may indicate a direction to turn to view the corresponding objects. As another example, marker 408 positioned at a top border of the field of view 102 may indicate that the user can turn or look upwards to view the corresponding object. As still another example, marker 406 is displayed on the right edge of field of view 102, thereby directing the user to look or turn to the right to view the corresponding object…At time T2, the user has shifted their field of view toward the right so that object 416 associated with marker 412 comes into the user's field of view 102. In some examples, marker 412 may continue to be displayed after object 416 comes into the field of view in order to direct the user's attention to object 416; Paragraphs [0036]-[0037]: FIG. 6 shows another example embodiment of a visual indicator. In this example, a room environment 602 is shown in field of view 102. At time T1, a visual indicator 604 is displayed at a bottom right periphery of field of view 102 to indicate the presence of an object located outside field of view 102 in a direction outside the bottom right of field of view 102. The visual indicator 604 may comprise a route, a path, an arrow, or other indication of directionality which a user may follow in order to be directed to the object it represents. In the depicted embodiment, visual indicator 604 may be represented as a tendril (e.g. a vine-like feature or other representation of a line) extending from object 606, which may represent a notification block or other virtual object. Thus, a user may visually follow indicator 604 towards object 606 by turning towards the right to bring the object 606 into view…tendril may be used in any suitable context to lead a user's gaze to a object located outside of a current augmented reality field of view. The tendril acts as a line that leads from within the field of view toward the object outside the field of view. Thus, a user may visually follow the tendril to find the object to which the tendril leads).

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748. The examiner can normally be reached M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613